      Case: 3:21-cv-00106-SLO Doc #: 10 Filed: 07/21/21 Page: 1 of 2 PAGEID #: 74




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

JAMES ANTHONY,                            : Case No. 3:21-cv-106
                                          :
         Plaintiff,                       : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
         Defendant.                       :


                               ORDER OF DISMISSAL


        This social security case is presently before the Court on the Commissioner’s

Motion to Dismiss and Plaintiff’s Motion to Voluntarily Dismiss. (Doc. No. 8, 9). On

April 2, 2021, Plaintiff filed a Complaint in this Court seeking to appeal a decision of the

Commissioner of the Social Security Administration under the Social Security Act. (Doc.

No. 2). In response, the Commissioner filed its Motion to Dismiss for lack of jurisdiction

due to Plaintiff’s failure to exhaust administrative remedies. (Doc. No. 8). Plaintiff

subsequently filed his Motion requesting that this Court voluntarily dismiss this case

because he inadvertently filed his Complaint prematurely. (Doc. No. 9).

        For good cause shown, Plaintiff’s Motion to Voluntarily Dismiss is GRANTED,

and this case is hereby DISMISSED without prejudice. Accordingly, the Commissioner’s

Motion to Dismiss is DENIED AS MOOT.
   Case: 3:21-cv-00106-SLO Doc #: 10 Filed: 07/21/21 Page: 2 of 2 PAGEID #: 75




      IT IS SO ORDERED.

July 21, 2021                              s/Sharon L. Ovington
                                           Sharon L. Ovington
                                           United States Magistrate Judge




                                       2
